t c memo united_states tax_court sean m and julie m riley petitioners v commissioner of internal revenue respondent docket no filed date sean m and julie m riley pro sese blaine holiday for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions we are asked to decide two issues first we are asked to decide whether petitioner sean m riley mr riley was away from home 1see infra note for the concessions of each party when he worked as an airline mechanic for northwest airlines nwa in newark to determine whether petitioners are entitled to deduct expenses for his vehicle meals_and_lodging while mr riley was away from prescott wisconsin in the minneapolis area where he normally lived we conclude that mr riley was not away from home second we are asked to decide whether petitioners substantiated various other expenses we conclude that petitioners have substantiated and are entitled to deduct some of these other expenses findings_of_fact some of the facts have been stipulated and are so found petitioners resided in prescott wisconsin at the time they filed the petition mr riley’s employment with northwest airlines mr riley began as an airline mechanic for nwa in and worked through at least mr riley worked in minneapolis from through date nwa sent layoff notices to some of its employees when it experienced financial difficulties the employees receiving the notices could either choose to accept the layoff or exercise 2all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3there is nothing in the record to indicate whether mr riley has continued to work for nwa after his 14-month job in newark ended in their seniority seniority depended on the length of time an employee had worked for nwa regardless of where the airline facility was located an employee with higher seniority could bump an employee with less seniority and take that employee’s position the employee with less seniority could then take the layoff or find another employee with less seniority to bump this seniority bumping arrangement was in place across the country so that an nwa mechanic looking to keep his or her job at nwa had to look at several different cities to find a less senior employee to bump mr riley received a bump notice in date mr riley chose to exercise his seniority and bump another employee rather than accept the layoff mr riley was able to bump to newark new jersey he started working in newark in date mr riley worked in newark for months until date when he quit the newark job mr riley’s position in newark had no specific end date after he was bumped from his position in minneapolis no nwa position was available for him to return to in minneapolis mr riley was forced to bump other employees and work in a different city to stay with nwa nwa’s needs for mechanics in minneapolis as well as the choices of other mechanics also subject_to the seniority system would influence the timing of mr riley’s return to an nwa position in minneapolis mr riley maintained his wisconsin residence throughout although he worked in newark for months of the year mr riley returned to wisconsin and stayed at his residence with his family for nights every week during the months in that he worked in newark mr riley had internet access at his wisconsin residence from october through the end of mr riley purchased a dell desktop computer monitor and printer computer after starting work for nwa in newark the computer remained in petitioners’ wisconsin residence the computer was used for personal purposes nwa did not require mr riley to perform work for his newark job on the computer mr riley used some of his own tools in his work for nwa mr riley did not produce any receipts showing what tools he owned when he purchased the tools and how much he paid for the tools mr riley testified that he purchased safety glasses for dollar_figure and safety shoes for dollar_figure mr riley did not provide any receipts or other documents showing he purchased these items mr riley also had a cellular phone his cellular phone number was the personal contact number he gave nwa mr riley wore a uniform while he worked for nwa he estimated that he worked on average days per month mr riley also wore a jacket while working that occasionally needed to be drycleaned petitioners’ return petitioners claimed deductions for certain expenses on schedule a itemized_deductions on their joint_return for respondent examined petitioners’ return for and issued petitioners a deficiency_notice in which he disallowed many of the expense deductions of the expenses still in dispute petitioners assert they are entitled to deduct unreimbursed employee_expenses related to mr riley’s nwa mechanic job the unreimbursed employee business_expenses petitioners claimed include dollar_figure of vehicle expenses dollar_figure of travel_expenses and dollar_figure of meal sec_5 while mr riley worked in newark the unreimbursed employee business_expenses also include the following non-travel related expenses dollar_figure for depreciation of tools dollar_figure of internet expenses dollar_figure of cellular telephone expenses dollar_figure of equipment expenses dollar_figure for safety glasses dollar_figure for safety shoes and dollar_figure for maintenance of uniforms 4respondent concedes that petitioners are entitled to deduct state_and_local_income_taxes real_estate_taxes home mortgage interest gifts to charity tax preparation fees and a portion of the union dues claimed on the return for petitioners concede the deductions claimed for miscellaneous supplies costs of tools investment fees ira fees and dollar_figure of the dollar_figure union dues 5the gross amount of meals expenses petitioners claimed on the return is dollar_figure petitioners multiplied the meals expenses by percent the applicable_percentage allowable only for employees subject_to department of transportation hours_of_service limits dot percentage sec_274 we need not decide whether petitioners are entitled to use the dot percentage as mr riley was not away from home petitioners timely filed a petition opinion the parties resolved many of the disputed expense deductions before trial we are asked to determine whether petitioners are entitled to deduct the remaining expenses we begin by considering whether mr riley was away from home when he incurred expenses for his vehicle meals_and_lodging in newark travel_expenses while away from home we begin by briefly outlining the rules for deducting travel_expenses a taxpayer may deduct reasonable and necessary travel_expenses such as vehicle meals_and_lodging expenses_incurred while away from home in the pursuit of a trade_or_business sec_162 sec_262 a taxpayer must show that he or she was away from home when he or she incurred the expense that the expense is reasonable and necessary and that the expense was incurred in pursuit of a trade_or_business 326_us_465 the determination of whether the taxpayer has satisfied these requirements is a question of fact id the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business needs require him or her to maintain two homes and therefore incur duplicate living_expenses 49_tc_557 the duplicate costs are not deductible where the taxpayer maintains two homes for personal reasons sec_262 commissioner v flowers supra pincite a taxpayer may deduct the expenses he or she incurred while away from home sec_162 the word home for purposes of sec_162 has a special meaning it generally refers to the area of a taxpayer’s principal place of employment not the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir kroll v commissioner supra pincite there is an exception to the general_rule that a taxpayer’s tax_home is his or her principal place of employment 358_us_59 the taxpayer’s tax_home may be the taxpayer’s personal_residence if the taxpayer’s employment away from home is temporary id mitchell v commissioner tcmemo_1999_283 on the other hand the exception does not apply and the taxpayer’s tax_home remains the principal place of employment if the employment away from home is indefinite kroll v commissioner supra pincite a taxpayer is not temporarily away from home during any period of employment if the employment lasts longer than a year sec_162 it is presumed that a taxpayer will generally choose to live near his or her place of employment 603_f2d_1292 8th cir a taxpayer must however have a principal place of employment and accept temporary work in another location to be away from home kroll v commissioner supra a person who has no principal_place_of_business nor a place he or she resides permanently is an itinerant and has no tax_home from which he or she can be away 752_f2d_337 8th cir affg tcmemo_1984_63 edwards v commissioner tcmemo_1987_396 all the facts and circumstances are considered in determining whether a taxpayer has a tax_home see revrul_73_ 1973_2_cb_37 describing objective factors the commissioner considers in determining whether a taxpayer has a tax_home the taxpayer must generally have some business justification to maintain the first residence beyond purely personal reasons to be entitled to deduct expenses_incurred while temporarily away from that home 638_f2d_248 1st cir 67_tc_824 55_tc_783 where a taxpayer has no business connections with the primary residence there is no compelling reason to maintain that residence and incur substantial continuous and duplicative expenses elsewhere see 143_f3d_497 9th cir affg tcmemo_1995_559 deamer v commissioner supra hantzis v commissioner supra in that situation the expenses_incurred while temporarily away from that residence are not deductible hantzis v commissioner supra bochner v commissioner supra tucker v commissioner supra see mcneill v commissioner tcmemo_2003_65 aldea v commissioner tcmemo_2000_136 once mr riley was bumped from minneapolis he had no job to return to there his choices were to be laid off and have no work or to bump other employees and move to a different city to continue working nwa gave mr riley no end date for his position in newark nwa no longer required mr riley to perform any services whatsoever in minneapolis once he was bumped although mrs riley remained in the family residence in the minneapolis area with visits from mr riley while he worked in newark this fact alone does not dictate that mr riley’s tax_home was in prescott wisconsin where the family residence was located unlike traveling salespersons who may be required to return to the home city occasionally between business trips mr riley’s business ties to minneapolis ceased when he was bumped the court understands that the nwa mechanics’ lives were unsettled and disrupted mechanics did not know how long they would have a job in one specific location they only knew the system was based on seniority they could bump less senior employees and they could be bumped by more senior employees while we acknowledge that mr riley would have liked to return to the minneapolis area mr riley did not know when such a return would be possible due to the nwa seniority system the likelihood of mr riley’s return to a nwa position in minneapolis depended on nwa’s needs for mechanics there as well as the choices of more senior mechanics mr riley did not know how long he would be in newark or where he might go next it was not foreseeable that he would be able to return to minneapolis at any time due to the seniority system thus we conclude there was no business reason for petitioners to maintain a home in the minneapolis area petitioners kept the family residence in the minneapolis area for purely personal reasons petitioners have failed to prove that mr riley had a tax_home in accordingly mr riley was not away from home in newark and the expenses he incurred while there are not deductible substantiation of expenses we next turn to the substantiation issues to determine whether petitioners are entitled to deduct the remaining expenses we begin by noting the fundamental principle that the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a indopco inc v 6even if we had found that mr riley’s tax_home during was prescott wisconsin mr riley may not be treated as temporarily away from home while he worked in newark because the position lasted over a year see sec_162 7petitioners do not claim the burden_of_proof shifts to respondent under sec_7491 petitioners also did not establish they satisfy the requirements of sec_7491 we continued commissioner 503_us_79 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer has the burden to prove he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra the taxpayer shall keep such permanent records or books of account as are sufficient to establish the amounts of deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_ citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir continued therefore find that the burden_of_proof remains with petitioners unreimbursed employee business_expenses we shall now consider whether petitioners are entitled to deduct the unreimbursed employee business_expenses they claimed on schedule a in general all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year are deductible but personal living or family_expenses are not deductible sec_162 sec_262 services performed by an employee constitute a trade_or_business 91_tc_352 sec_1_162-17 income_tax regs if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir certain business_expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir for such expenses only certain types of documentary_evidence will suffice internet access expenses we now examine those expenses not subject_to the strict substantiation requirements petitioners claimed dollar_figure for internet access expenses during we have previously characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and we may estimate the business portion of utility expenses under the cohan_rule see pistoresi v commissioner tcmemo_1999_39 petitioners introduced a copy of an invoice showing they paid pressenter l l p dollar_figure for internet access from date to date of which dollar_figure was for internet access during mr riley testified that the dollar_figure difference between the amount claimed on the return for internet access and the amount shown on the pressenter receipt is attributable to the purchase_price of software that had to be installed on petitioners’ computer to make the computer internet accessible the pressenter charges were incurred during the time mr riley worked in newark while the computer was in wisconsin in addition mr riley failed to introduce documentation showing that his employer nwa required him to have internet access while he worked in newark petitioners have not proven that mr riley’s employer required him to have internet access for his work at nwa or that he used the computer for his work at nwa petitioners are therefore not entitled to deduct their internet access expenses as employee business_expenses for safety glasses and safety shoes expenses petitioners claimed dollar_figure for safety glasses and dollar_figure for safety shoes for a taxpayer is entitled to deduct unreimbursed employee_expenses only to the extent that the taxpayer demonstrates that he or she could not have been reimbursed for such expenses by his or her employer sec_162 24_tc_21 petitioners did not provide any documentation showing that mr riley purchased safety glasses or safety shoes in moreover the parties introduced the nwa airline mechanics’ union contract union contract which contradicts petitioners’ claimed deductions for safety glasses and safety shoes expenses the union contract shows that nwa provided its mechanics with safety glasses and safety shoes alternatively nwa would reimburse employees up to dollar_figure for each of the safety glasses and the safety shoes if the employee chose to buy his or her own even if petitioners had shown that mr riley had purchased safety glasses and safety shoes in petitioners have failed to demonstrate that mr riley was not and could not have been reimbursed for such expenses by nwa see podems v commissioner supra pincite petitioners are therefore not entitled to a deduction for safety glasses or safety shoes as employee business_expenses for cleaning expenses for uniforms petitioners claimed dollar_figure for cleaning expenses for mr riley’s nwa uniforms expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 beckey v commissioner tcmemo_1994_514 we are satisfied that petitioners incurred deductible expenses during for cleaning uniforms petitioners introduced the portion of the nwa flight technician’s agreement requiring mr riley to wear a uniform mr riley worked days per month on average during mr riley gave unclear testimony however on how he calculated the dollar_figure for cleaning costs petitioners introduced a document on the letterhead of their cpa that also purports to indicate how the sum was calculated but it suggests an excessive_amount the document alleges that mr riley separately washed his uniform shirt and pant sec_22 times per month at dollar_figure for each wash cycle and each dry cycle and drycleaned his uniform jacket six times per month at dollar_figure per drycleaning we may estimate the amount of these expenses under the cohan_rule we adopt the unit cost of dollar_figure listed on petitioners’ exhibit as the cost to wash or dry one load of laundry we find that approximately eight loads of laundry for each of the months mr riley worked is a reasonable number to yield clean shirts and pants and a jacket per month petitioners are therefore entitled to deduct dollar_figure of uniform cleaning expenses during depreciation expenses petitioners deducted dollar_figure for depreciation of the tools mr riley used at his job at nwa the cost of tools with useful lives greater than a year is recoverable by depreciation sec_167 sec_168 117_tc_294 clemons v commissioner tcmemo_1979_273 mr riley testified that he acquired his tools on date mr riley admitted he had no receipts and that the dollar_figure reported was his estimate of the replacement costs the only documentary_evidence petitioners introduced to support their claimed deduction were two lists of minimum tools for mechanics required by nwa petitioners failed to introduce any documentary_evidence to show their purchase_price or the purchase date mr riley also did not describe what specific tools he depreciated nor the tools’ expected useful lives petitioners have not substantiated that they are entitled to a depreciation deduction further we are unable to estimate any amount for depreciation under the cohan_rule because the evidence petitioners introduced is inadequate petitioners are therefore not entitled to deduct any amount for depreciation expenses subject_to strict substantiation requirements we now consider those expenses that are subject_to the additional strict substantiation requirements under sec_274 expenses subject_to strict substantiation may not be estimated under the cohan_rule sanford v commissioner t c pincite cellular phone expenses petitioners claimed dollar_figure of cellular phone expenses for cellular phones are included in the definition of listed_property for purposes of sec_274 and are thus subject_to the strict substantiation requirements gaylord v commissioner tcmemo_2003_273 a taxpayer must establish the amount of business use and the amount of total use for the property to substantiate the amount of expenses for listed_property nitschke v commissioner tcmemo_2000_230 sec_1_274-5t temporary income_tax regs fed reg date petitioners provided copies of their cellular phone bills but they failed to establish that they incurred any expenses to use mr riley’s cellular phone for business purposes in addition to those they would have incurred had he used it only for personal purposes moreover petitioners did not prove that nwa required mr riley to have a cellular phone petitioners are therefore not entitled to deduct any cellular phone expenses as employee business_expenses for equipment expenses petitioners claimed dollar_figure of equipment expenses for the purchase of a computer computers and peripheral equipment are listed_property and are therefore subject_to the strict substantiation requirements sec_280f petitioners introduced a dollar_figure receipt from dell for a computer they ordered in date after mr riley had been in newark for months petitioners have not proven that mr riley’s employer required him to purchase and use the computer for his work at nwa moreover the computer remained in the wisconsin residence while mr riley was working in newark we find that the evidence petitioners introduced on this issue does not satisfy the strict substantiation requirements accordingly petitioners are not entitled to deduct any of the equipment costs for the computer 8petitioners introduced no evidence to explain the dollar_figure difference between the amount of equipment expenses they claimed and the amount shown on the receipt from dell to reflect the foregoing and the concessions of the parties decision will be entered under rule
